DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 22, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 1 recites “at least one of the mirrors”; claim 21, line 2 recites “the center of gravity”; claim 22, line 1 recites “the mirror surface”; claim 23 recites “the mirror surface”; claim 28 recites “the mirrors”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Luckhardt (US 2010/0128755).
With respect to the limitations of claim 16, Luckhardt teaches a monitoring system (title), comprising: an observation apparatus (Fig 1, temperature sensor 20, 0016, 0046) adapted to determine at least one characteristic of food to be heated by observing the food to be heated (0049), and a mirror system to deflect the observation beam path (mirror 30, axis 32, 0046) of the observation apparatus between the observation apparatus (20) and the food to be heated (item to be cooked 12).
With respect to the limitations of claims 17, 20 and 21, Luckhardt teaches the mirror system comprises a mirror being movable along an axis (0046, pivotably about .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Luckhardt (US 2010/0128755) as applied to claims 16 and 17, further in view of Uwe (DE102008009660).  An English machine translation of Uwe (DE102008009660) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 18 and 19, Luckhardt discloses the claimed invention except for the axis extends in a vertical direction (z); the mirror system comprises at least two mirrors.  However, Uwe discloses the axis extends in a 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Luckhardt (US 2010/0128755) as applied to claim 16, further in view of Hwang (US 2013/0248522).
With respect to the limitations of claims 22 and 23, Luckhardt discloses the claimed invention but is silent to at least a part of the mirror surface of at least one mirror has a convex form; at least a part of the mirror surface of at least one mirror has an uniaxial convex form or has a biaxial convex form.  However, Hwang discloses at least a part of the mirror surface of at least one mirror has a convex form (Fig 4, reflecting mirror 130, reflection surface 132, 0061, 0062, 0064); at least a part of the mirror surface of at least one mirror has an uniaxial convex form reflecting mirror 130, 

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Luckhardt (US 2010/0128755) in view of Kim (US 2008/0308545).
With respect to the limitations of claim 24, Luckhardt teaches a heat treatment system (title), comprising: a heat treatment chamber (Fig 1, cooking chamber 10, 0046), a tray (rack 14, 0045) having a food loading surface to be loaded with the food (item to be cooked 12, 0045) to be heated, and a monitoring system comprising: an observation apparatus (Fig 1, temperature sensor 20, 0016, 0046) adapted to determine at least one characteristic of food to be heated by observing the food to be heated (0049), and a mirror system to deflect the observation beam path (mirror 30, axis 32, 0046) of the observation apparatus between the observation apparatus (20) and the food (item to be cooked 12) to be heated.  Luckhardt discloses the claimed invention except for the tray being a plurality of trays and the trays being stacked in a vertical direction (z) inside the heat treatment chamber.
However, Kim discloses the tray being a plurality of trays (Fig 1, trays 14, 0053) and the trays (vertically stacked trays 14) being stacked in a vertical direction (z) inside the heat treatment chamber (cooking chamber 20, 0053) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt disclosing a tray silent to multiple trays with the tray being a plurality of trays and the trays being stacked in a vertical direction (z) inside the heat treatment chamber of Kim for the purpose of providing a known oven structure with multiple tray configuration that is suitable for cooking of a variety/plurality of foods at the same time (0053).

Claims 25, 29 and 30 are rejected under 35 U.S.C. 103 as being obvious over Luckhardt (US 2010/0128755) in view of Kim (US 2008/0308545) as applied to claim 24, further in view of Bielstein (US 2010/0134620) or Luckhardt ‘190 (EP 3346190).  US (2020/0041134) is being used as an English language equivalent for Luckhardt ‘190 (EP 3346190).
With respect to the limitations of claims 25, 29 and 30, Luckhardt in view of Kim are silent to the monitoring system is arranged at a loading side of the heat treatment chamber.  However, Bielstein discloses the monitoring system (Figs 1, 2, image capture device 30a, 0029) is arranged at a loading side (loading side 22a, 0026) of the heat treatment chamber (oven 14, 0026) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt in view of Kim having a monitoring system and heat treatment chamber with the monitoring system is arranged at a loading 
Additionally, Luckhardt ‘190 also discloses the monitoring system (Figs 1-5, camera 4, 0040) is arranged at a loading side (handle 5.1, 0041) of the heat treatment chamber (cavity 2, 0040); the monitoring system is attached to a window of the heat treatment chamber (0041, alternatively, said camera 4 may be arranged at said door 5 or may be included in the interior of said door 5); the monitoring system is arranged within the heat treatment chamber (0041, alternatively, said camera 4 may be arranged at said door 5 or may be included in the interior of said door 5) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt in view of Kim having a monitoring system and heat treatment chamber with the monitoring system is arranged at a loading side of the heat treatment chamber; the monitoring system is attached to a window of the heat treatment chamber; the monitoring system is arranged within the heat treatment chamber of Luckhardt ‘190 for the purpose of providing the monitoring system in a known location for detecting information about food in the heat treatment chamber at different positions and different perspectives (0041-0043).

Claims 26, 27 and 29 are rejected under 35 U.S.C. 103 as being obvious over Luckhardt (US 2010/0128755) in view of Kim (US 2008/0308545) as applied to claim 
With respect to the limitations of claims 26, 27 and 29, Luckhardt in view of Kim discloses the claimed invention except for further comprising an illumination device configured to illuminate the food to be heated; the observation apparatus comprises a camera or an array of photodiodes; the monitoring system is attached to a window of the heat treatment chamber.  However, Brittinger discloses further comprising an illumination device (Fig 1A, illumination apparatus 140, 0054) configured to illuminate the food to be heated; the observation apparatus comprises a camera (camera 260, 0052) or an array of photodiodes; the monitoring system (Figs 1, 2, camera 260, 0052) is attached to a window (window 235’, 0052) of the heat treatment chamber (oven 110, 0050) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt in view of Kim having a monitoring system and heat treatment chamber with further comprising an illumination device configured to illuminate the food to be heated; the observation apparatus comprises a camera or an array of photodiodes of Brittinger for the purpose of providing sufficient light inside the heat treatment chamber for capturing images of food inside the chamber with a known monitoring system that allows automated control of the cooking device (0050-0054).  It would have also been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt in view of Kim having a monitoring system and heat treatment chamber with the monitoring system is attached to a window of the heat treatment chamber Brittinger for the purpose of providing the 

Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Luckhardt (US 2010/0128755) in view of Kim (US 2008/0308545) as applied to claim 24, further in view Schofield (US 2002/0003571) or Bugno (US 2010/0321758).
With respect to the limitations of claim 24, Luckhardt in view of Kim discloses the claimed invention except for further comprising a heater to heat the mirrors in order to prevent fog on the mirror surface.  However, further comprising a heater to heat the mirrors in order to prevent fog on the mirror surface is known in the art.  Schofield, for example, discloses adding a lens heater to a camera lens to prevent fogging of the lens (0264).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt in view of Kim having a mirror with the further comprising a heater to heat the mirror of Schofield for the purpose of providing a known mirror heater configuration that prevents fogging of the mirror (0264).
Additionally, Bugno also disclose a heater to heat the mirror in order to prevent fog on the mirror surface (Fig 6A, resistive heater, 0147) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heat treatment system of Luckhardt in view of Kim having a mirror with the further comprising a heater to heat the mirror of Bugno for the purpose of providing a known mirror heater configuration that prevents fogging of the mirror (0147).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/29/2022